Citation Nr: 0531742	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-44 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a right below the 
knee amputation to include as secondary to service connected 
scar, gunshot wound to the right lower leg with retained 
foreign body. 

2.  Entitlement to service connection for a muscle graft, 
latissimus dorsis, left back to include as secondary to 
service connected scar, gunshot wound to the right lower leg 
with retained foreign body. 

2.  Entitlement to an increased rating for scar, gunshot 
wound to the right lower leg with retained foreign body, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of entitlement to service connection for a right 
below the knee amputation to include as secondary to service 
connected scar, gunshot wound to the right lower leg with 
retained foreign body and entitlement to service connection 
for a muscle graft, latissimus dorsis, left back to include 
as secondary to service connected scar, gunshot wound to the 
right lower leg with retained foreign body are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran sustained a gun shot wound to his right lower 
leg in September 1951 and was service connected and rated 10 
percent from February 1952.

2.  The veteran was involved in a motor vehicle accident in 
October 1981, broke his right lower leg and required 
amputation of his right lower extremity in 1982.

3.  The residuals of the veteran's gunshot wound scar, to the 
right lower leg with retained foreign body involved Muscle 
Group XI and are not more than moderately disabling.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for gunshot 
wound to scar, to the right lower leg with retained foreign 
body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.56, 4.73, Diagnostic 
Code 5311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  In 
addition the veteran was provided with a statement of the 
case and supplemental statements of the case which described 
the evidence received and the basis for the decision.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  In a October 2004 letter the claimant was also 
provided notice that the claimant should submit any pertinent 
evidence in the claimant's possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  In its January 
2004 rating decision the RO noted that examination showed 
absence of the veteran's right lower extremity and that since 
the evaluation had been in effect for more than 20 years it 
was protected.  The RO further advised the veteran that a 
higher evaluation was not warranted unless there was evidence 
of moderately severe disability, which was not shown.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record and he was examined by the VA.    The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has satisfied its duties to notify and to assist the claimant 
in this case. 

The service medical records reflect that in September 1951, 
while in action against the enemy, the veteran sustained a 
penetrating missile wound to the right posterior calf with no 
bone, artery or nerve damage.  The wound was cleaned and 
dressed.  There was much calf tenderness.  The service 
medical records reflect no complications and no defects were 
noted on his examination for separation from service.  

A VA examination in June 1952 noted the veteran's complaints 
of right leg pain.  On examination a tender, dime size healed 
scar on the posterior aspect of the right leg near the ankle 
was described.  There was no limitation of joint motion.  X-
ray examination showed an irregular metallic foreign body 
measuring approximately 1 x 4 MM in size in the soft tissue 
adjacent to the junction of the middle and lower third of the 
fibula.  Three tiny metallic flecks were also observed in the 
adjacent soft tissues.  There was no evidence of intrinsic 
bone, periosteal or soft tissue abnormality.  The diagnosis 
was foreign body of the right leg, as described. 

In a July 1952 rating decision, service connection was 
granted for a scar, gunshot wound to the right lower leg, 
with retained foreign body.  A 10 percent rating was assigned 
under Diagnostic Code 5311 for injury to muscle group XI, 
effective February 1952. An noncompensable evaluation was 
also assigned for multiple small gun shot wound scars on the 
left buttock. 

In April 2003, correspondence was received from the veteran 
in which he stated that he was seeking service connection for 
his right leg amputation and muscle graft scar.  In an April 
2003, report of contact with the RO the veteran also 
indicated he was seeking an increased rating for his right 
lower leg muscle injury. 

In June 2003, the veteran was afforded a VA examination.  The 
veteran reported that he injured his right lower leg in 1951 
and subsequently, in 1981, he was in a motor vehicle accident 
and fractured to the same leg.  Subsequently, after two 
months of attempted rescue of the leg, it was amputated due 
to osteomyelitis.  In describing his wound the veteran 
reported that it involved the bone, that he had no problems 
with the muscle injury and had been returned to duty. It was 
noted that the amputation was in the lower third of the leg.  
The diagnosis was below the knee right leg amputation.  

The veteran has submitted numerous private medical reports 
concerning his service connection claims. 

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

38 C.F.R. § 4.55(b) provides, in pertinent part, that for 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in five anatomical regions: six muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); three muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); three muscle groups for 
the foot and leg (diagnostic codes 5310 through 5312); six 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and five muscle groups for the 
torso and neck (diagnostic codes 5319 through 5323).

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. 

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.

38 C.F.R. § 4.56(c) provides that for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

38 C.F.R. § 4.56(d) provides that under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles: (i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles: (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
Treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran is rated as 10 percent disabled for residuals of 
a gunshot wound to his right lower leg, with retained foreign 
body, under Diagnostic Code 5311, which involves Muscle Group 
XI.  Muscle Group XI provides propulsion and plantar flexion 
of the foot and involves the posterior and lateral crural 
muscles and muscles of the calf.  A moderate injury warrants 
a 10 percent rating, a moderately severe injury warrants a 20 
percent rating, and a severe injury warrants a 30 percent 
rating.

The veteran sustained a penetrating wound to the right 
posterior calf with no bone, artery or nerve damage and he 
was treated and returned to duty.  No defects were noted at 
the time of his separation from service and on VA examination 
shortly after service, the wound was described as healed, 
with a tender dime size scar and retained foreign bodies in 
the soft tissue at the middle and lower third of the fibula 
with no limitation of joint motion.  The Board also notes 
that on VA examination in June 2003 the veteran reported that 
he had no muscle injury.  Wounds are considered slight where 
there is a simple wound without debridement or infection.  
See 38 C.F.R. 4.56(b).  The veteran's injury is currently 
rated as moderate and there is no evidence that there was a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring which is the type of injury that 
reflects moderately severe disability of the muscles.  The 
evidence establishes that the veteran's residuals were not 
more than moderate and in 1982 his right lower extremity was 
amputated following a motor vehicle accident.  A rating in 
excess of the protected 10 percent is not warranted for this 
disability based on the competent evidence.  Accordingly, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Entitlement to an increased rating for scar, gunshot wound to 
the right lower leg with retained foreign body, currently 
rated 10 percent disabling is denied.  



REMAND

The January 2004 rating decision denied service connection 
for a right below the knee amputation and service connection 
for a muscle graft, latissimus dorsis, left back each to 
include as secondary to service connected scar, gunshot wound 
to the right lower leg with retained foreign body.  The 
veteran disagreed with the decision and thereafter perfected 
his appeal as to these issues.  

The veteran claims and has submitted medical evidence that 
the residuals of the wound to his right lower extremity was a 
contributing factor for his below the right knee amputation 
and the muscle graft to his back.  The physicians who 
submitted opinions supporting the veteran's claim, Michael 
DeMicco, M.D., in June 2004,  Mark P. Miller, M.D. in August 
2004 and T. D. Katzman in August 2004, relied on the history 
reported by the veteran and did not provide any of their 
treatment records to support their opinion.  A May 1982 
report was received from Bruce Achauer, MD and described the 
veteran's treatment at the time of the vehicle accident in 
1981, but no other records were provided.  In addition a VA 
examination was conducted in June 2003, but the veteran's 
claims file was reported to not be available for review.  
These underlying private records and a medical opinion where 
the examiner has had an opportunity to review the veteran's 
file is necessary to properly consider his claim and in 
compliance with VA's duty to assist. 



Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO should, after obtaining a 
release from  the veteran, contact 
Michael DeMicco, M.D., Mark P. 
Miller, M.D., T. D. Katzman and 
Bruce Achauer, MD and request any 
additional treatment records they 
have concerning the veteran's injury 
and amputation in 1981-82.  Any 
records received should be 
associated with the file.  If the 
records are not available it should 
be noted.

2.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
scheduled for an appropriate VA 
examination to determine whether his 
service connected GSW residuals with 
retained foreign body caused or 
contributed to his right lower 
extremity amputation and the need 
for the muscle graft on his back.  
The claims file, including the 
veteran's service medical records, 
must be made available to and be 
reviewed by the examiner.  Following 
the examination, it is requested 
that the examiner provide an opinion 
whether it is at least as likely as 
not that the veteran's right lower 
leg wound residuals with retained 
foreign body caused or contributed 
to his right lower extremity 
amputation and the need for the 
muscle graft on his back.  The 
rationale for all opinions expressed 
must be provided.

3.  The AMC should then readjudicate 
the claim on appeal in light of all 
of the evidence of record.  If the 
issues remains denied, the veteran 
and his representative should be 
provided with a supplemental 
statement of the case as to all 
evidence added to the record, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


